Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pejman Sharifi on July 11, 2022.
The application has been amended as follows: 
	The Claims:

	In claim 1, line 3, delete “RO, DI,” and insert – Reverse Osmosis, Deionized, --.  
	In claim 3, line 2, delete “DI” and insert – Deionized --.
	In claim 17, line 3, delete “RO, DI,” and insert – Reverse Osmosis, Deionized, --. 
	In claim 19, line 3, delete “DI” and insert – Deionized --.
In claim 31, line 2, delete “RO, DI,” and insert – Reverse Osmosis, Deionized, --. 
In claim 31, line 9, delete “the dimethylethanolamine and the RO, DI, purified or tap water are the only solvent in the medium” and insert – no additional solvents are present in the medium --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, the comparative data provided in the instant specification, and the terminal disclaimer are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Doyel et al (US 2014/0102486).  Doyel et al teach a composition effective for removing contaminants from a manufactured product either as a concentrated material or when diluted with water.  The contaminates include, but are not limited to solder flux, oils, greases, soil, and particulate matter.  The cleaning composition may be used in a multistep process.  The composition can be contacted with a surface to be cleaned in a number of ways and under a number of conditions depending on the manufacturing or processing variables present.  See Abstract.  However, Doyel et al requires the use of propylene glycol phenyl ether and do not teach or suggest a cleaning medium consisting of dimethylethanolamine and reverse osmosis, deionized or tap water, or a cleaning medium containing dimethylethanolamine and reverse osmosis, deionized or tap water, wherein no additional solvents are present in the cleaning medium as recited by the instant claims.   Additionally, comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Example 2 and Figures 1-3 provide comparative data showing that the claimed invention provides no film on a metal surface after an elapsed time in comparison to compositions falling outside the scope of the instant claims.  Thus, the instant claims are deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/July 13, 2022